

	

		II

		109th CONGRESS

		1st Session

		S. 108

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Johnson (for

			 himself, Mr. Enzi,

			 Mr. Bingaman, and

			 Mr. Dorgan) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To prohibit the operation during a calendar year of the

		  final rule issued by the Secretary of Agriculture to establish standards for

		  the designation of minimal-risk regions for the introduction of bovine

		  spongiform encephalopathy into the United States, including designation of

		  Canada as a minimal-risk region, and the importation into the United States

		  from Canada of certain bovine ruminant products during that calendar year,

		  unless country of origin labeling is required for the retail sale of a covered

		  commodity during that calendar year.

	

	

		1.Annual condition on

			 application of final rule regarding establishment of minimal-risk regions,

			 including Canada, for bovine spongiform encephalopathy and importation of

			 certain bovine ruminant productsIf mandatory country of origin labeling is

			 not required for the retail sale of a covered commodity during any calendar

			 year under subtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638

			 et seq.), during that calendar year—

			(1)the final rule

			 issued by the Secretary of Agriculture on January 4, 2005, amending parts 93,

			 94, 95, and 96 of title 9 of the Code of Federal Regulations to establish

			 standards for the designation of minimal-risk regions for the introduction of

			 bovine spongiform encephalopathy into the United States, to provide for the

			 importation of certain ruminants, ruminant products, and ruminant byproducts

			 from such minimal-risk regions, and to designate Canada as a minimal-risk

			 region (and any successor regulations) shall not apply; and

			(2)any bovine

			 ruminant product that (as of the date of enactment of this Act) was permitted

			 to be imported into the United States from Canada, may not be imported into the

			 United States from Canada.

			

